DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser et al. in view of Maziel and Epars et al.
	Manser discloses, in an infant milk formula preparation system, the steps of: heat-sterilizing water (para. 0085, lns. 15-19); cooling the sterilized water (para. 0085, lns. 15-19); removably receiving a capsule 1 containing powdered infant milk formula in a capsule chamber 20; injecting (nozzle 27) the cooled, sterilized water into the capsule chamber and through the capsule to form liquid infant milk formula; and steam sterilizing the injection nozzle (para. 0087, lns. 3-6) after removal of the capsule, the system including a pump 23 connected to a water source, a capsule chamber 20 fluidly connected, a controller 5 connected to the water 
	Maziel discloses, in a beverage preparation apparatus, the use of a water tank 103 in which water is stored and sterilized by a heating apparatus, and water is stored and cooled in the water tank by a cooling apparatus 401 (para. 0032).
	It would have been obvious to one skilled in the art to substitute the water heating sterilization and cooling arrangement of Manser, with the sterilized water heating and cooling storage tank arrangement disclosed in Maziel, in order to achieve sterilization and cooling of the water in the beverage preparation system with the use of as minimal structure as possible.
	Epars discloses, in a beverage preparation apparatus, the step of steam sterilizing (para. 0076) a capsule receiving chamber 9 after preparation of a beverage and removal of the capsule.
	It would have been obvious to one skilled in the art to modify the system of Manser, with the teachings of Epars and allow for steam sterilizing of capsule chamber as well as the injection nozzle, in order to further clean parts of the system subject to contamination.

	In regards to claims 5 and 6, the cooled to drinking temperature range of 35-45 is well known in the art to be within a comfortable range for drinking by infants.
	In regards to claim 8, the broad recitation of an alert is met by any end of operation notification such as a light or system turn off.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser et al. in view of Maziel and Epars et al. as applied to claims above, and further in view of Della Pietra et al.
	Della Pietra discloses that it is known in the art to make use of an alert generator (sensor) configured to generate an alert or signal to steam-sterilize a capsule chamber (claim 12).
	It would have been obvious to one skilled in the art to provide the system of Manser, as modified by Maziel and Epars, with the sensor disclosed in Della Pietra, in order to alert a user as to the steam cleaning phase.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manser et al. in view of Maziel and Epars et al. as applied to claims above, and further in view of LoFaro et al.
LoFaro discloses that it is known in the art to make use of an external housing and drip tray arrangement for a beverage preparation system.
It would have been obvious to one skilled in the art to provide the system of Manser, as modified by Maziel and Epars, with the housing and drip tray disclosed in LoFaro, in order to protect the elements of the system from external forces and collect any spilled beverage.
Allowable Subject Matter
Claim 21 is allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REGINALD ALEXANDER/
Examiner
Art Unit 3761